 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDvote for Local 66, International Brotherhood of Electrical Workers,AFL, they will be taken to have indicated their desire to be includedin the unit now represented by Local 66, International Brotherhoodof ElectricalWorkers, AFL, and the Regional Director conductingthe election directed herein is instructed to issue a certification ofresults of election to such effect. In the event a majority vote forLocal 968, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, AFL, they will be taken to haveindicated their desire to constitute a separate appropriate unit and theRegional Director is instructed to issue a certification of representa-tives to Local 968, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, AFL, for such unit.'[Text of Direction of Election omitted from publication in thisvolume.]6 The Intervenor and the Employer contend the Petitioner should not be allowed toappear on the ballot in the election directed among the residual group.We findno meritto this contention.The Board has in certain circumstances allowed such residual groupsto constitute separate appropriateunits.We do not believe the purposes of the Actwould be effectuated in this situation by denying the employees the right to choose betweenthe two representatives.Cf.Jordan Marsh Company,85 NLRB 1503.TRANSFILM, INCORPORATEDandNATIONAL ASSOCIATION OF BROADCASTENGINEERS & TECHNICIANS,CIO,PETrrIoNER.CaseNo.£-RC-351 7.July 8, 1950Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lloyd S. Greenidge, hearingofficer 2The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.1Herein called NABET.2 International Photographers,Local No. 644,herein called Local 644, Motion PictureStudio Mechanics Local No. 52, herein called Local 52, and Make-Up Artistsand HairStylistsUnion, Local No. 798, herein called Local 798-all affiliatedwithInternationalAllianceof Theatrical Stage Employees and Moving Picture Machine Operators of UnitedStates and Canada, AFL, herein called IATSE-were permitted to intervene on the basisof their showing of interest.The hearing officer referred to the Board the Intervenors'motion to strike the testi-mony of John J. Wingerter, a witness called on behalf ofNABET,who became 111 duringthe course of the hearing and could not return for cross-examination.We find merit inthis contentionand hereby grant theIntervenors'motion.100 NLRB No. If. TRANSFILM, INCORPORATED793.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act .34.NABETseeksa unit of all motion picture production employees.who work on location or set at the Employer's studios in New YorkCity, includingcameramen,assistantcameramen,electricians,assist-ant electricians, propertymen, assistantproperty men, sound men.assistant sound men, grips, assistant grips, carpenters, assistant carpen-ters, scenic designers, scenic artists, painters, apprentices, and studiochief; but excluding makeup artists, hair stylists, wardrobe employees,actors, directors,assistantdirectors, unitmanagers, animators, filmeditors, clerical employees, and all supervisors as defined in the Act'It wouldalsoexclude from the unit all employees at the Fox Studiosin New York City when they are rented by the Employer. NABETasserts that the basis for the proposed unit is the integration of func-tions and the high degree of interchangeability in the operations ofthe Employer.The IATSE Unions and the Employer contend that the over-allunit sought by NABET is inappropriate and at variance with theestablished bargaining history in they motion picture industry as itcontains a heterogeneous mixture of professionals, craftsmen, artists,manual laborers,technical, and clerical employees with divergentskills, abilities, and background.5Alternatively, if the Board decidesagainstdismissing the petition, the IATSE Unions take the positionthat separate elections should be conducted for two professionalunits-the cameramen 6 and sound men-and for a craft unit of elec-tricians.'They regard the propertymen as clericalemployees whoshould be excluded from any residual unit established by the Board.iThe Intervenors and the Employer contend that there is no question concerning repre-sentation because the employees in the unit proposed by NABET are engaged by theEmployer,a New York City company, on a casual and sporadic basis from a wide andunlimitedvariety ofsources and are therefore not permanent employees within the mean-ing of the Act.As many of the employees involved herein have sufficient continuity ofemployment to warrant holding an election,we find no merit in this contention(Seeparagraph numbered5, infra.)Accordingly,we find that the Intervenors were not preju-diced by the bearing officer's rejection of their offer to prove that similar categories ofemployees in Hollywood are all distributed among certain unions and,in contrast to thepractice in New York City, derive their livelihood from the motion picture industry alone.4There is no collective bargaining history for any of the employees in the proposed unit.However, the Employer has contracts for some of the categories not sought by NABET :(1) The Screen Cartoonists Local 1461,Brotherhood of Painters,Decorators,and PaperHangers ofAmerica, AFL,represents all animators, painters,and other employees in itsanimation department,(2)Motion Picture Film Editors,Local 771,IATSE, representsall film editors,and (3)a projectionist's union represents the projectionists.Local 799, which made a showing for the makeup artists and hairdressers,withdrew itsclaim for these employees.However, if the Board decides in favor of such a unit, the intervening Unions desireto have the name of their parent organization,IATSE, on the ballot.During the course oft the hearing, it was also suggested by the IATSE Unions thatcameramen are craft emliloyees7Local 644 desires to represent the cameramen;Local 52, the units of sound men andelectricians.- 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, if these employees or the grips, whom they consider to bemanual laborers, are placed in a residual unit, Local 52 desires to beon the ballot for such a unite Regardless of the type of unit or unitsfound appropriate by the Board, the IATSE Unions and the Employerwould include therein all employees at the Fox Studios who work onfilms produced for the Employer.The Employer's OperationsThe Employer maintains its offices and studio in New York Cityand is engaged in the production of motion picture films principallyfor television commercials and also for use in industry and education.While a large part of this work is carried on at the Employer'sstudio, certain pictures are made on location.The Employer has asmall permanent staff which includes a director, unit managers, artdirector and scenic designer, and studio chief.Although the staffgenerally hires employees to work on a single film by the day or weekdepending upon the duration of the job,' many employees whose workis satisfactory are recalled fairly regularly to produce other films.Most jobs require maximum crews consisting usually of a cameraman,assistant cameraman, electricians, three assistant electricians, a grip,two carpenters, a property man, and if sound is used, a boom man, amixer-recorder, and apprentices 70The film production process generally involves a number of tasks.The scenic designer and artist conceives the pictorial design for thepicture and makes the scale drawings for the scenery to be used.Onthe basis of these sketches and drawings, the carpenters 11 and painters 12construct and paint whatever scenery and sets are needed.As partof the preparation, the electricians are sometimes called in to "roughly"light the scenery in the acting area.The property men execute thescript and pictorial conception for which they procure the necessaryfurnishings.They are also responsible for "dressing" or arrangingthe set with the assistance of the grips who move the heavy propsand assemble scenery.Cameramen are engaged on shooting days at which time the crewworks together in a single area under the director.The cameramen8 The IATSE Unions further contend that all other unions-although not parties tothis proceeding-who represent motion picture employees in the New York City area shouldbe placed on the ballot for any other craft units found appropriate by the Board.Thiscontention is entirely without merit in view of the Board's rule that unions which makeno showing of interest are not entitled to appear on the ballot for any type of unit.9Most television commercials require 4 or 5 days preparation and 1 or 2 days for theactual shooting.The location jobs may take some weeks to complete1° A small percentage of jobs involve the use of minimum crews composed of a cameraman,assistant cameraman,chief electrician and, if sound is involved,a sound man.41When the carpenters have finished their regular work,they are frequently called uponto act in the capacity of grips or electricians."Most of the Employer's painting is done by carpenters as few painters are employed by-the Employer., TRANSFILM, INCORPORATED81make the decisions covering the lighting on the set, determine theexposure atwhich a film is to be shot, and then shoot the scene.Theyare familiarwith all types of cameras, have a high degree of "artisticvalue," and know how to achieve the desired effects or moods. Theassistant cameramen help the cameramen by performing many me-chanical tasks including assembling the camera with the necessaryaccessories, loading the magazine, and threading the film. In addition,they set the lens for the exposure designated by the cameramen and"follow the focus," i. e., revolve the lens for certain types of movingshots to keep the picture in focus.The electricians aided by theirassistantsassemble the lights on the set, connect them to a source ofcurrent, turn them on, and focus and adjust them. On occasion theyalso look through the view finder of the camera to see whether a lightstand has been moved sufficiently out of the frame or whether a glarehas to be eliminated.The sound men, most of whom are also knownas recordists or mixers, operate the recording equipment.They set upthe equipment, load it with magnetic tape, take voice levels from thestudio through the microphone, mix the sound to obtain the propervolume and tonal quality, and check to exclude certain extraneousnoises.The boom men set the microphone in place and keep it inproper relationship to the actor when there is movement during theshot.The apprentices are general all-around helpers, who drivetrucks, run errands, and in the course of the day assist such employeesas property men, carpenters, grips, electricians,or cameramen.How-ever, certain apprentices may spend more time with particular cate-gories than with others.13At the conclusion of the shooting, thescenery isdismantled by the grips, rented props are returned, andthe studio is cleared for the next job.The Appropriate UnitFrom the above it appears that the Employer's employees haveoccasion to perform tasks outside their job of the day.The recordfurther discloses that many employees who work for the Employeroften shift from one category to another.Accordingly, some em-ployees have occupied within the space of about a year or less fromtwo to four different positions including those of grip, carpenter, elec-trician, assistant electrician, and property man.The cameramen arethe only employees who confine themselves exclusively to one typeof work.On the basis of these facts, we find, with the exceptions noted below,that the employees sought by NABET have a sufficient communityof interest to warrant their inclusion in a single over-all unit.The13Although the apprentices are given no special prescribedcoursesof trainingin specificfields,they may graduallyacquiresufficient knowledge to ultimatelyqualify as assistantsand full-fledged employees 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntervenors'motion to dismiss the petition on opposing grounds ishereby denied.Soundmen and electricians.As noted above,these employees aswell as other employees in the unit perform tasks outside their spe,cialty of the day, often move from one job to another,and in generalwork as an integrated group.Moreover,neither the Employer norother motion picture companies in the NewYork Cityarea havebargained for separate units of sound men and electricians,and Local52's request for such units is at variance with its practice of custom-arily bargaining for units of sound men,property men, electricians,and grips.We find therefore that the sound men and electriciansare not entitled to individual units 14 and we shall include them in theover-all unit.Cameramen.Local 644 has many years bargained for cameramenwith motion picture companies in the New York City area. As thecameramen are highly skilled technical employees,who do not inter-change withother employees,and have historically been recognizedin the motion picture industry as an independent bargaining group,we find, in accordance with the request of Local 644,that the camera-men and assistant cameramen may constitute a separate unit of tech-nical employees.15Employees of Fox Studios.As indicated above, theparties dis-agree as to whether the individuals who work at the Fox Studios onfilms for the Employer are employees of the Employer.When theEmployer uses the Fox Studios for producing films, the Employerhas its own director and cameramen.The other crew members areusually selectedby theEmployer from a list furnished by the FoxStudios but the Employer also selects employees from outside thatlist.The Employer's director is in charge of the crew and has theauthorityto discharge any member thereof and to engage a replace-ment.The employees are paid by the Fox Studios.While the FoxStudios handles the social security and wi6hholding taxes as well asNew York State Workmen's Compensation payments,the Employerreimburses Fox Studios for its outlay.As it appears that the Em-ployer's director has the power to hire and discharge the employeeswho work at the Fox Studios producing films for the Employer, wefind that they are employees of the Employer 18 and we shall placethem in the voting groups described below.Robert Hart and Samuel Roberts.NABET desires the inclusionof Robert Hart and Samuel Roberts who are members of the Em-14There is no evidence to support the contention that the sound men are professionalemployees.II In view of this determination, we find it unnecessary to pass upon the contention thatthe cameramen are professional or craft employees.11American Broadcasting Company, Inc., et at.,96 NLRB 815. TRANSFILM, INCORPORATED83player's permanent staff.The Employer and the IATSE Unionswould exclude them as supervisors under the Act 17As studio chiefHart `is responsible for. the care and maintenance of the studio.Healso interviews applicants for jobs as carpenters, electricians, grips,and apprentices, and his recommendations as to hiring, recall ofemployees, and assignments are generally followed by Petroff. Inthe absence of Petroff, which is about half the time, Hart directs theseemployees -and sees to it that their work schedule is carried out.When Petroff is present, Hart and he sometimes each direct the workof half of these employees. In his capacity as chief property man,Roberts hires and fires assistant property men.For about 3 monthsa year Roberts also takes over virtually all of Unit Manager Frankel'sduties which include working with the director and hiring certainemployees including cameramen and sound men. In view of the fore-going, we find that Hart and Roberts are supervisors under the Actand we shall therefore exclude them from the unit.Accordingly, we find that the following voting groups may con-stitute a single appropriate unit or two separate appropriate units :1.All motion picture production employees who work on locationor set at the Employer's studio in New York City and: at the FoxStudios on films for the Employer, including electricians, assistantelectricians, property men, assistant property men, sound men, assist-ant sound men, grips, assistant grips, carpenters, assistant carpenters,scenic artists, painters, and apprentices; but excluding cameramen,assistant cameramen, makeup artists, hair stylists, wardrobe em-ployees, scenic designer,"' actors, directors, assistant directors, unitmanagers,19 animators, film editors, clerical employees, studio chief,and all supervisors as defined in the Act.2.'All cameramen and assistant cameramen including those whowork on location or set at the Employer's studio in New York Cityand at the Fox Studios on films for the Employer.If a majority of the employees in both voting groups select NABET,they will be taken to have indicated their preference for a single bar-gaining unit and the Regional Director conducting the electionsdirected herein is instructed to issue a certificate of representatives toNABET for such unit which the Board in that event finds to be ap-propriate for purposes of collective bargaining. In the event amajority of the employees do not select NABET in both of the votinggroups, but do select NABET, IATSE, or Local 644 in either voting1'',The parties agree and wefind that the othev'members of the staff should be excludedfromthe unit assupervisors:Director Rothenberg, UnitManagers Frankel and Seltzer,and Art,Directorand ScenicDesigner PetroffIsPetroff,whom we have found above is a supervisor,is the only individual in thiscategory19See discussion,supra,regarding Samuel Roberts.227260-53-vol 100--7 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDgroup, the employees will be taken to have indicated their preferencefor separate bargaining units, and the Regional Directoris instructedto issue acertification of representatives to NABET, IATSE, orLocal 644,as the casemay be, for the separate unit or units in questionwhich the Board finds in such circumstances to be appropriate forpurposes of collective bargaining.5.NABET would base voting eligibility on a minimum of 6 days'employment during the 1-year period, or alternately, the 6-monthperiod preceding the election.The Employer would require 1 day'semployment in a period of not less than 3 months or more than 6months before. the election, and the Intervenors would limit the periodto the 3 months preceding the Direction of Elections.We believe thata singleday's employment is too casual to establish the bargaininginterest of a prospective voter.Therefore, we shall follow theformulaestablished for single employer motion picture units in theTelevisionFilm Producers Associationcase.20Accordingly, all employees whohave had two or more days of employment with the Employer duringthe 9-month period immediately preceding the date of this Decisionand Direction of Elections, shall be eligible to vote in the election.'[Text of Direction of Elections omitted from publication in thisvolume.]CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.20 93 NLRB 929. See alsoAmerican Broadcasting Company, Inc., et at.,supra,andAudioProducts,Inc., et al.,2-RC-2795,not reported in the printed volumes of the Board'sdecisions.'n NABET requests the Board to reexamine the showing of the Intervenors in the light ofwhatevereligibilityformula is adopted by the Board.We have repeatedly held that show-ing of interest is an administrative matter.Moreover,we are satisfied that the Inter-venors' showing is adequate.J. J. NEWBERRY COMPANYandLOCAL No. 328, INTERNATIONALBROTHER-HOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, A. F. OF L., PETITIONER.Case No. 18-RC-1450. July91190Decision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on April 4, 1952, under thedirection and supervision of the Regional Director for the EighteenthRegion, among the employees in the stipulated unit.Thereafter, atally of ballots was furnished the parties.The tally showed that of100 NLRB No. 21.